Case 0:18-cv-61844-WPD Document 177 Entered on FLSD Docket 06/29/2020 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO.: 0:18-cv-61844-WPD

    JONATHAN MORGAN, on behalf of
    himself and all others similarly situated,

           Plaintiff,

    v.

    PROGRESSIVE SELECT
    INSURANCE CO.,

            Defendant.
                                                 /

                                   ORDER GRANTING SUR-REPLY

           THIS CAUSE is before the Court on Defendant Progressive Select Insurance Company’s

   Consent Motion for Leave to File a Sur-Reply [DE 176] (the “Motion”). The Court has carefully

   reviewed the Motion and is otherwise fully advised in the premises.

           It is hereby ORDERED AND ADJUDGED that the Motion [DE 176] is GRANTED.

   Defendant may file a sur-reply of no more than one (1) page of argument on or before July 3,

   2020.

           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 29th day of June, 2020.




   Copies furnished to:
   All Counsel of Record
